REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance from the Final Rejection in the April 4, 2022 communication: 
During the search of the prior art, Hetke et al. (U.S. Pat. No. 7,941,202) was found to be the closest to the claimed invention. However, Hetke fails to disclose all the limitations as set forth in amended independent claim 1. Specifically, Hetke fails to disclose, teach, or suggest, in part, “wherein each electrode track comprises a zig-zag shaped connection track portion which extends in a nested spaced apart configuration with at least one zig-zag shaped connection track portion of an adjacent electrode track, and the electrode track each become progressively narrower in cross-section moving away from the piercing tip” as recited in independent claim 1. The width of Hetke’s electrode tracks (interconnects 15 as best shown in Fig. 2) remain consistent throughout the entire length thereof. Similar arrangement is taught by Honour (U.S. PGPub. No. 2007/0219551, interconnects 90 along substrate 30 in Figs. 18 & 19) and Yomotov et al. (U.S. PGPub. No. 2013/0245733, interconnects 30 as shown in Figs.1-3).
Anderson et al. (U.S. PGPub. No. 2011/0093052) discloses electrode tracks in which the lateral portions are wider and shorter compared to vertical portions of the electrode tracks (see lateral portion 140’ and vertical portion 142 in Fig. 8) to minimize the overall impedance ([0029]-[0030]). Anderson further explains that to achieve equal impedance among the traces, trances having longer length should preferably have wider width ([0029]). However, Anderson fails to disclose, teach, or suggest the combination of the zig-zagged connection track in which the electrode tracks become progressively narrower in cross-section moving away from the piercing tip as required in independent claim 1. Accordingly, claim 1 is allowable and its dependent claims 2-4, 7, 9, 11, 13, 16-17, 19-20, 23, 25, and 29-32 are allowable as being dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/8/2022